Name: Commission Regulation (EC) No 1216/97 of 27 June 1997 suspending the issue of import licences for fresh sour cherries originating in the Republics of Bosnia- Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia
 Type: Regulation
 Subject Matter: plant product;  international trade;  tariff policy;  political geography
 Date Published: nan

 No L 170/48 [~EN Official Journal of the European Communities 28 . 6 . 97 COMMISSION REGULATION (EC) No 1216/97 of 27 June 1997 suspending the issue of import licences for fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia which import licences for fresh sour cherries have been applied for exceed the ceiling of 3 000 tonnes laid down in Annex D to that Regulation; whereas, as a result, the issue of licences should be suspended until the end of the period of application of Regulation (EC) No 763/97, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The issue of import licences is hereby suspended until 30 September 1997 for sour cherries falling within CN codes 0809 20 41 , 0809 20 51 , 0809 20 61 and 0809 20 71 ori ­ ginating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Macedonia . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 70/97 of 20 December 1996 concerning the arrangements applicable to imports into the Community of products originating in the Republics of Bosnia-Herzegovina, Croatia and the former Yugoslav Republic of Macedonia and to imports of wine originating in the Republic of Slovenia ('), as amended by Regulation (EC) No 825/97 (2), and in par ­ ticular Article 1 0, Whereas Commission Regulation (EC) No 763/97 of 28 April 1997 establishing a system for the surveillance of imports of fresh sour cherries originating in the Republics of Bosnia-Herzegovina, Croatia, the Federal Republic of Yugoslavia and the former Yugoslav Republic of Mace ­ donia (3), as amended by Regulation (EC) No 994/97 (4), makes imports of fresh sour cherries subject to the presentation of an import licence; Whereas the second subparagraph of Article 6 ( 1 ) of Regulation (EC) No 70/97 provides that, where the ceilings laid down in Annex D are exceded, the issue of import licences provided for in respect of the products concerned may be suspended; whereas the quantities for This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1997. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 16, 18 . 1 . 1997, p. 1 . (2) OJ No L 119, 8 . 5. 1997, p. 4. (-1 ) OJ No L 112, 29 . 4 . 1997, p. 1 4 OJ No L 144, 4. 6 . 1997, p. 1 . \